Citation Nr: 0321385	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  98-11 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for shortness of breath 
as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to June 1991; 
he also served as a member of a reserve component, which 
service included a period of active duty for training 
(ACDUTRA) from March to August 1985.  His service further 
included active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§§ 3.2(i), 3.317(d) (2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
RO that, among other things, denied claims of service 
connection for left and right knee disabilities on both a 
direct basis, and also pursuant to the provisions of 38 
C.F.R. § 3.317; and denied service connection for a 
disability manifested by shortness of breath pursuant to the 
provisions of 38 C.F.R. § 3.317.  

In partial response to the RO's rating action, the veteran's 
representative clarified the nature of the veteran's claims.  
At the veteran's hearing before the undersigned in 
February 2001, the veteran's representative clarified that, 
although the RO had previously considered the veteran's 
service connection knee claims under the provisions of 
38 C.F.R. § 3.317, the veteran had filed his knee claims 
requesting a review solely under the provisions of 38 C.F.R. 
§ 3.303.  Consequently, the Board will adjudicate the 
veteran's service connection knee claims solely on a direct 
basis under 38 C.F.R. § 3.303. 

Previously, this case was before the Board in March 2001 when 
it was remanded for additional development.  

The Board also notes that, besides the issues listed above, 
the issue of service connection for a low back disability was 
developed for appellate review.  In an April 2003 rating 
action, the RO granted service connection for mechanical low 
back pain.  Accordingly, this issue is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  The veteran does not have a current left or right knee 
disability that is attributable to military service.

3.  The veteran exhibits objective indications of symptoms of 
shortness of breath which is a chronic disability resulting 
from an undiagnosed illness. 


CONCLUSIONS OF LAW

1.  The veteran does not have a left knee disability or a 
right knee disability that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  The veteran has a disability manifested by shortness of 
breath that is a chronic disability resulting from 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118 
(West 2002); 38 C.F.R. §§ 3.102, 3.317, 4.20, 4.21, 4.97 
(Diagnostic Code 6602) (2002); 68 Fed. Reg. 34,539-543 (June 
10, 2003) (to be codified as amended at 38 C.F.R. § 3.317).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Left & Right Knees

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of the existence of a chronic disease in service or 
during an applicable presumption period under 38 C.F.R. § 
3.307 and present manifestations of the same chronic disease, 
or in cases where a chronic disease is not present during 
service, by evidence of continuity of symptomatology since 
service.  If a reasonable doubt arises regarding such a 
determination, it will be resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2002).

At a February 2001 hearing and in several written statements, 
the veteran claimed that his knee disabilities had their 
onset during service.  For the reasons that follow, the Board 
finds that service connection is not warranted.  In short, 
the medical evidence does not show that the veteran currently 
experiences a left or right knee disability.  (The Board 
notes that arthralgia of the knees is not being considered 
because the RO has already granted service connection for 
arthralgia of multiple joints as due to undiagnosed illness, 
which grant appears to contemplate any arthralgia of the left 
or right knee.)  

The veteran's service medical records show that, in 
August 1987, he was seen for complaints of right knee pain.  
Patellar tendonitis was assessed.  In August 1989, the 
assessment was right knee pain.  Otherwise, his service 
medical records are negative for complaints pertaining to 
either knee.  

Subsequently prepared post-service VA treatment and 
examination reports contain various findings.  In August 
1995, x-rays of the right knee were normal, and an assessment 
of chronic knee pain was provided.  In November 1995, x-rays 
of both knees were normal; there was no evidence of 
degenerative disease.  The impression was patellofemoral 
syndrome.

In February 1996, an assessment of possible meniscal tear 
versus patellar tendon damage was provided.  When examined by 
VA in December 1996, diagnoses included chondromalacia of the 
patellae with chronic anterior knee pain and patellofemoral 
syndrome; however, the examiner noted that workup and x-rays 
were negative at the time.  

VA records also show that, in September 1997, an assessment 
of osteoarthritis of the patellofemoral joints was noted.  
When examined by VA in February 1999, however, x-rays of the 
knees were normal.  The diagnosis was arthralgia involving 
multiple joints, including the knees.  The examiner opined 
that the veteran suffered from early arthritis, with negative 
x-rays, in combination with fibromyalgia syndrome.  
Thereafter, when examined by VA in March 1999, the impression 
was that the veteran's symptoms were consistent with migraine 
headaches and a lumbar strain of some type, and that he may 
also have a rheumatologic condition causing his knee pain and 
joint swelling.  When examined by VA in June 2001, x-rays of 
the right knee were normal.  The impressions included 
patellar femoral syndrome of the right knee.

Additional VA treatment records show that, in December 2001, 
the veteran reported that he had recently been involved in an 
automobile accident, when his car was totaled.  He complained 
of left knee pain.  He had full range of motion of the 
extremities, with some right knee pain.

The Boards finds that, even considering that the veteran 
experienced pain in service and continues to have such 
difficulty, the medical evidence does not show that the 
veteran currently has any definitely diagnosed malady 
underlying his complaints of pain.  In fact, after the 
veteran's most recent VA examination conducted in December 
2002, the examiner could not identify any current left or 
right knee disability.  Specifically, the veteran denied any 
specific history of injury to either of his knees.  He 
described having a deep pain in both his knees.  It was noted 
that the veteran wore a right knee brace, which prevented his 
knee from giving out.  The examiner referred to June 2001 x-
rays of the knees, which were normal.  The impressions 
included bilateral knee pain.  Moreover, in a March 2003 VA 
addendum report to the December 2002 VA examination report, 
the examiner provided an opinion based on a review of the 
claims file, the veteran's history, and the lack of any 
history of trauma to the knees in service.  The examiner 
opined that there was no diagnosis for the knee pain, but 
that the veteran did have chronic pain; however, all of the 
objective findings were negative for any underlying organic 
explanation for it.  

The available record does not show that the veteran suffered 
any permanent residual or chronic disability that began 
during service or was caused by some event in service.  
Although earlier findings, as noted above, indicate that 
examiners noted that the veteran may have had patellofemoral 
syndrome, chondromalacia, or osteoarthritis, such findings 
were not confirmed by x-ray or resulted in definitely 
diagnosed chronic disability, as evidenced by the December 
2002 VA examination findings.  Moreover, while the veteran 
has continued to report symptoms such as bilateral knee pain, 
and was found to have an impression of bilateral knee pain 
when examined by VA in December 2002, it should be pointed 
out that pain itself is not considered a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.)  (The Board again notes 
that service connection has already been established for 
arthralgia; the Board's decision addresses the claim to the 
extent that it is for disability other than arthralgia.)

The Board has considered the veteran's written statements and 
February 2001 Board testimony regarding bilateral knee 
problems, but he does not have current disability by medical 
diagnosis (other than the already service-connected 
arthralgia).  While the veteran is competent to recite 
problems, especially specific injury and symptoms he may have 
experienced during service and since, medical evidence is 
required to show current diagnosis, or a nexus to the 
difficulties the veteran may have experienced during service.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  It is the absence of such medical evidence in 
this case that leads the Board to conclude that service 
connection for left knee disability or right knee disability 
is not warranted.  The December 2002 and April and March 2003 
reports showing no residual disability is of greater weight 
than the veteran's own suggestions of disability due to 
military service.

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for a left knee or right 
knee disability.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would in turn give rise to a reasonable 
doubt in favor of the veteran, the benefit-of-the-doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Shortness of Breath - 38 C.F.R. § 3.317

Applicable Law

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
or operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317(d)(1).  The Southwest 
Asia Theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).  The legislative history of § 1117 
demonstrates an intent on the part of Congress to provide 
compensation for Persian Gulf War veterans who suffer from 
signs and symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
complex biological, chemical, physical and psychological 
environment of the Southwest theater of operations.  See 60 
Fed. Reg. 6660 (Feb. 3, 1995).  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines.  See 66 Fed. Reg. 35,702 (July 6, 
2000), and 66 Fed. Reg. 58,784 (Nov. 23, 2001).

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 31, 2001 to December 31, 2006.  This 
interim rule became effective November 9, 2001.  This 
extension of the presumptive period was adopted as a final 
rule on December 27, 2002.  See 67 Fed. Reg. 78,979 (Dec. 27, 
2002).; 38 C.F.R. § 3.317(a)(1)(i) (2002).

VA implementing regulation, 38 C.F.R. § 3.317, as amended by 
a November 9, 2001 interim final rule, provided that, for a 
disability to be presumed to have been incurred in service, 
the disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  66 Fed. Reg. 218 
(Nov. 9, 2001).

Subsequently, a new law was passed, which amended the 
statutes affecting compensation for disabilities affecting 
Persian Gulf War veterans.  On December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 
976 (2001).  This legislation amended various provisions of 
38 U.S.C. §§ 1117, 1118, including a complete revision of § 
1117(a).  Section 202 expanded compensation availability for 
Gulf War Veterans to include those who have a "qualifying 
chronic disability" that becomes manifest during service in 
Southwest Asia during the Gulf War or to a degree of 10 
percent during the presumptive period thereafter.  Section 
202(a) amended 38 U.S.C. 1117 to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only (1) a disability resulting from an 
undiagnosed illness as stated in prior law; but also (2) a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome (IBS)) that is defined by a cluster of signs or 
symptoms; and (3) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C. 1117(d).  A "qualifying chronic 
disability" includes one or any combination of these 3 types 
of illnesses.  38 U.S.C.A. § 1117 (as amended by VEBEA, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)).

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactive to March 1, 
2002.  See 68 Fed. Reg. 34,539-543 (June 10, 2003).  New 
38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  As yet, VA has not identified any illness 
other than the three identified in § 202(a) as a medically 
unexplained chronic multisymptom illness; therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and IBS as currently 
meeting this definition.  See 68 Fed. Reg. 34,539-543 
(June 10, 2003).  It was provided, however, in new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a medically unexplained chronic 
multisymptom illness.

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the Board views the above-described statutory 
amendments more favorable to the veteran than the previous 
version of the statute.  Therefore, the amended version of 
38 U.S.C.A. § 1117 is applicable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34,539-543 (June 10, 2003).

For purposes of 38 C.F.R. § 3.317, there must be objective 
indications of chronic disability to include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2), as amended by 68 Fed. Reg. 34,539-543 
(June 10, 2003), now redesignated 38 C.F.R. § 3.317(a)(3).  A 
disability is considered chronic if it has existed for six 
months or more, even if exhibiting intermittent episodes of 
improvement and worsening throughout that six-month period.  
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3), as amended by 68 Fed. 
Reg. 34,539-543 (June 10, 2003), now redesignated 38 C.F.R. 
§ 3.317(a)(4).  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Accordingly, service connection may be granted on a 
presumptive basis if there is evidence (1) that the claimant 
is a Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]; (3) 
which became manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 as amended by 68 Fed. Reg. 34,539-543 (June 10, 
2003).  

Analysis

As an initial matter, the Board notes that the veteran's 
service personnel records confirm that he served in Saudi 
Arabia from September 1990 to April 1991.  Based on this 
evidence and for purposes of analysis under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, the Board finds that the 
veteran is a "Persian Gulf veteran." 

The veteran reported having had numerous symptoms since his 
return from active duty during the Persian Gulf War, and now 
contends that his shortness of breath is a chronic disability 
resulting from an undiagnosed illness as a result of such 
service.  Specifically, he claims that shortness of breath is 
the result of having been subjected to smoke or toxins from 
burning oil wells.

The veteran's service medical records show that, in April 
1995, while on ACDUTRA, he was seen for complaints of 
shortness of breath and chest pain for the last 10 years.  He 
reported a history of asthma.  He complained that shortness 
of breath was brought on by running.  An assessment of 
exertional asthma was provided.  The remaining service 
medical records in 1985 were negative for any complaints or 
findings with respect to shortness of breath.

Service medical records during the veteran's period of 
service from 1987 to 1991 show that, in August 1987, the 
veteran reported slight shortness of breath and dyspnea with 
walking and exercising.  An upper respiratory infection (URI) 
was assessed.  In June 1988, he was seen for complaints 
including difficulty breathing.  An URI was assessed.  In 
September 1989, it was noted that the veteran was slightly 
short of breath.  URI was assessed.  In his report of medical 
history dated in May 1991, it was noted that the veteran had 
shortness of breath when he had had asthma attacks until age 
13 or 14.  Chest x-ray taken in conjunction with the 
veteran's separation examination was normal.  The remaining 
service medical records, including a May 1991 separation 
examination report, were negative for any complaints or 
findings with respect to shortness of breath.

Thereafter, the record contains no evidence of complaints 
until October 1996, when a VA treatment report reflects that 
the veteran was seen for complaints including mild dyspnea.  
When examined by VA in December 1996, he reported dyspnea on 
exertion, usually worse whenever he had an URI.  He was a 
smoker.  The diagnosis included dyspnea secondary to 
deconditioning and tobacco abuse.  In November 1997, the 
veteran reported that he was now experiencing shortness of 
breath about three to four times a week.  A history of asthma 
as a child was noted.  Chest x-rays were normal.  In January 
1998, pulmonary function studies revealed that the veteran 
had a forced expiratory volume at one second (FEV-1) to 
forced vital capacity (FVC) ratio of 42 percent, although it 
was noted that the veteran's effort was poor.  In February 
1999, VA chest x-ray suggested a minor abnormality.  

When the case was last before the Board in March 2001, it was 
unclear whether any examiner had specifically ruled out any 
known clinical diagnosis as being the cause of the veteran's 
reported symptoms.  Therefore, to satisfy VA's duty to assist 
the appellant in developing facts pertinent to the claim, a 
new examination was requested.  

When examined by VA in June 2001, the veteran reported that 
he had shortness of breath, with dyspnea on exertion when 
walking over two blocks and climbing stairs.  Chest x-rays 
suggested a minor abnormality.  The impression was that the 
veteran had pulmonary symptomatology, but it was noted that 
the veteran subsequently failed to appear for a pulmonary 
function examination in July 2001.

Pursuant to the Board's March 2001 remand, a VA examination 
was conducted in December 2002.  When examined by VA in 
December 2002, the veteran reported feeling short winded.  He 
said that he got winded after walking, and, at times, even 
after one flight of stairs.  He reported a childhood history 
of asthma.  He was not presently on inhalers.  Examination 
revealed his respiratory rate was 18, and oxygen saturations 
were 98 percent on room air.  Pulmonary function tests of 
January 1998 were referenced.  The impressions included 
shortness of breath with suboptimal pulmonary function tests.  

In a March 2003 VA addendum report to the December 2002 VA 
examination report, the examiner opined that the veteran had 
suboptimal pulmonary function testing, but gave a clear story 
of what sounded like exercise-associated asthma.  It was 
noted that there was evidence of old granulomatous disease 
but chest x-ray would not explain any sort of shortness of 
breath.  The examiner did not feel that the veteran's 
subjective shortness of breath was related to military 
service because the symptomatology preceded the veteran's 
time in service, and likely was not exacerbated by it.  

In reviewing the totality of the evidence of record, the 
Board finds that the veteran has exhibited continuous 
symptoms since at least 1996.  His symptoms have not been 
definitely diagnosed, even though there has been some 
speculation as to what causes his shortness of breath, such 
as when the most recent examiner said that it sounded like 
asthma.  Although the veteran had symptoms of shortness of 
breath during ACDUTRA, such symptoms were attributed to 
exertional asthma.  Similarly, the veteran had symptoms of 
shortness of breath during service; however, any such 
symptoms were attributed at the time to an URI.  Moreover, 
despite the occasional reference to asthma, subsequent VA 
examinations have not confirmed a diagnosis for the veteran's 
respiratory complaints.  Even when the veteran was examined 
for the specific purpose of deciding this compensation claim, 
the best the examiner could do was indicate that the veteran 
had shortness of breath.  A diagnosis of asthma was not made, 
even when the examiner prepared the addendum in 2003.  
Additionally, the evidence shows that the veteran's shortness 
of breath is considered to be chronic given that it has 
existed for six or more months.  38 C.F.R. § 3.317(a)(3).  
Resolving reasonable doubt on this matter in favor of the 
veteran, the Board finds that the veteran exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness that satisfies the criteria under 38 
C.F.R. § 3.317.  The question now turns to whether the 
veteran's symptoms have manifested themselves to a degree of 
10 percent or more. 

In this regard, the Board will refer to 38 C.F.R. §§ 4.96 and 
4.97, which contain the provisions regarding evaluation of 
respiratory conditions.  Although shortness of breath due to 
undiagnosed illness, by definition, escapes characterization 
under any diagnosed respiratory illness for which specific 
diagnostic codes apply, the Board will rate by analogy.  38 
C.F.R. § 4.20.  Moreover, the Board will also apply 38 C.F.R. 
§ 4.21, which provides that in atypical instances, it is not 
expected that all cases will show all the findings specified, 
but coordination with impairment of function will be expected 
in all instances.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2002).  

The Board finds that the veteran's symptomatology has met the 
criteria for at least a 10 percent rating under 38 C.F.R. 
§ 4.97 (Diagnostic Code 6602) within the presumptive period.  
As noted above, the veteran has a FEC-1/FVC ratio of 42 
percent which reflects a rating of higher than 10 percent.  
Given that the veteran's symptoms of shortness of breath have 
been manifested to a degree of at least 10 percent, service 
connection for shortness of breath as a chronic disability 
resulting from an undiagnosed illness is warranted on a 
presumptive basis under the provisions of 38 C.F.R. § 3.317. 

II.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The Board has 
also considered the final regulations that VA issued to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, (with exceptions not pertinent here).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
those cases where notice is provided to the claimant, notice 
is to be provided to advise that if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO has informed 
the veteran of the bases on which it decided the claims for 
service connection and of the elements necessary to be 
granted the benefits sought.  Initially, the RO notified the 
veteran in August 1997, by rating action and a letter, of the 
denial of service connection claims, and the bases for the 
decisions.  In response to his notice of disagreement, the RO 
issued the veteran a statement of the case (SOC) in June 1998 
that addressed the entire development of his claims up to 
that point.  The SOC addressed the procedural aspects of the 
case, provided a recitation of the pertinent statutes and 
regulations, particularly the laws applicable to the service 
connection claims, and discussed the application of the 
evidence to the veteran's claims.  

In considering the VCAA, the Board remanded the veteran's 
claim in March 2001.  Such development included directing the 
RO to notify the veteran of the VCAA and consider the 
application of the VCAA to the veteran's claims, as well as 
obtaining a medical opinion.  Furthermore, the RO wrote to 
the veteran in May 2001 and informed him of the VCAA and of 
VA's duty to assist him in the development of his claims.  
The need for specific evidence from the veteran was discussed 
and the veteran was informed that he could request assistance 
in obtaining any outstanding evidence.

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
prove his claims.  He also has been provided assistance in 
obtaining the evidence.  Numerous documents sent by the RO 
collectively show that the RO notified the veteran of the 
development of his claims, the type of evidence needed to 
prove his claims, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  In 
doing so, VA also provided the veteran with a recitation of 
the pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 
Vet. App. at 187.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  This section 
of the VCAA and new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)). 

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims, 
including his VA treatment records and private medical 
records.  The veteran also provided testimony at a personal 
hearing in February 2001.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2002).  In this case, the veteran was afforded 
VA examinations in December 1996, February 1999, March 1999, 
June 2001, and December 2002, and VA examiners provided 
findings regarding the etiology of the veteran's knee and 
pulmonary conditions.  An additional examination or medical 
opinion being unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  Moreover, the Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e). 

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  


ORDER

Service connection for shortness of breath as a chronic 
disability resulting from an undiagnosed illness is granted.

Service connection for a left knee disability or a right knee 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

